NUMBER 13-05-00470-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
                                                                                                                       

UBALDO GOMEZ, JR.,                                                                     Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
                                                                                                                       

     On appeal from the 232nd District Court of Harris County,
Texas.
                     
                                                                                                  
                       MEMORANDUM OPINION
 
               Before Justices Hinojosa,
Rodriguez, and Garza
                         Memorandum
Opinion by Justice Hinojosa
 
A jury found appellant, Ubaldo Gomez, Jr.,
guilty of the offense of aggravated robbery and assessed his punishment at
thirty years= imprisonment and a $2,500 fine.
                                                            A.  Anders Brief




Appellant=s court-appointed attorney has filed an
Anders brief, asserting there is no basis for this appeal.  See Anders v. California, 386 U.S.
738, 744 (1967).  In the brief, counsel
states that he has reviewed the clerk=s record and reporter=s record and has concluded that this appeal
is frivolous and without merit.  See
id.  The brief meets the requirements
of Anders as it presents a professional evaluation showing why there are
no arguable grounds for advancing an appeal. 
See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.
1991).  In compliance with High v.
State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has
carefully discussed why, under the controlling authorities, there are no errors
in the trial court=s judgment. 
In the brief, appellant=s counsel certifies that he has informed appellant
of his right to review the appellate record and to file a pro se brief.  No such brief has been filed.
                                         B.  Independent
Review of Record
Upon receiving a Afrivolous appeal@ brief, the appellate courts must conduct Aa full examination of all the proceedings to
decide whether the case is wholly frivolous.@  Penson
v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312,
313 (Tex. App.BCorpus Christi 2004, no pet.).  We have carefully reviewed the appellate
record and counsel=s brief. 
We find nothing in the record that might arguably support this
appeal.  See Bledsoe v. State, 178
S.W.3d 824, 827‑28 (Tex. Crim. App. 2005).  Accordingly, we affirm the judgment of the
trial court.        
                                                        C.  Anders Counsel




In accordance with Anders, counsel
has asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  An appellate court may grant a counsel=s motion to withdraw filed in connection
with an Anders brief.  Moore v.
State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see Stafford,
813 S.W.2d at 511 (noting that Anders brief should be filed with request
for withdrawal from case).  We grant
counsel=s motion to withdraw.
We order counsel to advise appellant
promptly of the disposition of this case and the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).
 
FEDERICO G. HINOJOSA
Justice
 
 
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and filed this
the
22nd day of June, 2006.